Citation Nr: 1622817	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-36 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to April 1971, including service within the Republic of Vietnam from April 1969 to March 1970 for which he was awarded the Vietnam Service Medal with two Bronze Service Stars and the Vietnam Campaign Medal with 60 device.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville Tennessee.  

In a February 2014 decision, the Board determined that new and material evidence had been received to reopen the Veteran's claim of service connection for PTSD, and remanded the case to the RO for additional development.  In the decision, it was acknowledged that the Veteran had requested a hearing before a Veterans Law Judge and that he had been scheduled for such a hearing at the RO in August 2011.  He failed to appear without explanation, despite notice of the scheduled hearing having been sent to him in July 2011.  While this notice was sent to him at a different address than previously used for him, it was not returned as undeliverable, and the Veteran indicated to VA in 2013 that he had received subsequent VA correspondence at the same address.  

In February 2016, the Veteran appointed a new representative, Disabled American Veterans, who has presented argument in support of his claim.  The Board acknowledges that the Veteran's representative, in an April 2016 written statement, has argued that the Veteran's claim on appeal should also be read more broadly to encompass other psychiatric disability diagnoses, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board, however, declines to re-characterize the issue on appeal to broaden the scope of the psychiatric disability.  As the record now stands, the evidence does not show that the Veteran has been diagnosed with a different psychiatric disorder, to include during the most recent VA examination in March 2015, which was conducted to determine the nature and etiology of any current psychiatric disorders.  Thus, given what the medical evidence in the claims file at this point shows, it cannot be said that the Board should be considering "alternative current conditions within the scope of the filed [PTSD] claim."  Clemons, 23 Vet. App. at 5.  

The issue of entitlement to an apportionment of the Veteran's disability compensation has been raised by the Veteran's wife in June 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the case to the RO in February 2014, in part to afford the Veteran a VA examination to determine the nature and etiology of any current psychiatric disabilities.  The Veteran underwent a VA examination in March 2015.  The examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, or any psychiatric disorder, under DSM-5 (Diagnostic and Statistical Manual of Mental Disorders, 5th ed. 2013).  

It is noted that effective August 4, 2014, VA promulgated an interim final rule regarding the use of the DSM-5 with regard to all applications for benefits relating to mental disorders.  79 Fed. Reg. 45,093 (Aug. 4, 2014).  This rulemaking was to update 38 C.F.R. Parts 3 and 4, including 38 C.F.R. § 4.125, to conform to the DSM-5 because the DSM-IV had been rendered outdated upon the publication of the DSM-5 in May 2013.  Id. at 45,094.  In the rule, the Secretary of VA determined that DSM-5 applies to claims certified to the Board on and after August 4, 2014.  Id.  In this case, as the Veteran's claim was originally certified to the Board prior to August 4, 2014, DSM-5 does not apply.  Therefore, the case should be returned for an addendum opinion from the VA examiner to specifically consider and apply the old criteria under DSM-IV.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the March 2015 VA examination report to the examiner for an addendum opinion regarding the nature and etiology of any current psychiatric disability of the Veteran.  Specifically, the examiner is asked to consider and apply the old criteria of DSM-IV, rather than the criteria of DSM-5, in identifying any psychiatric diagnosis given to the Veteran.  If the March 2015 VA examiner is not available, or if he feels that another examination is needed, the AOJ should arrange to have the Veteran scheduled for a VA psychiatric examination with a psychiatrist or psychologist to determine the nature and etiology of any current psychiatric disabilities, under the criteria as set forth in DSM-IV.  

The claims folder should be made available for review by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  

(a).  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran currently has PTSD under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD had its onset during active service, or is related to an in-service disease or injury.  If PTSD is diagnosed, the examiner must discuss the stressor(s) that are relied upon to support the diagnosis, to include any related to fear of hostile military or terrorist activity.

(b).  The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran has a separately diagnosed psychiatric disability under the criteria as set forth in DSM-IV, and, if so, whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such psychiatric disability had its onset during active service, or is related to an in-service disease or injury.  

(c).  The examiner should address the July 2004 and June 2005 positive PTSD screenings and the September 2005 PTSD consultation that found the Veteran's trauma and symptoms "subthreshold for PTSD."  

Complete rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion.   

2.  If the VA examiner diagnoses a psychiatric disability other than PTSD, the AOJ should adjudicate a claim of service connection for a psychiatric disability other than PTSD.  (This is in consideration of Clemons v. Shinseki, 23 Vet. App. 1 (2009), which held that a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction that his mental condition, whatever it is, causes him.)

3.  Thereafter, the AOJ should readjudicate the claim of service connection for PTSD.  If any benefit sought on appeal remains denied, the AOJ should furnish the Veteran and his representative an appropriate supplemental SOC, afford them an opportunity to respond, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).






